DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-38, and 40-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,881,565. Although the claims at issue are not identical, they are not patentably distinct from each other because to the extent that differences may exist between the claims, they are minor and would have been well within the skill level of one having ordinary skill in the art at the time the invention was made.  To the extent necessary, therefore, any such modifications as would be required would have been obvious.  
Claims 26-38,and 40-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.  9,414,977. Although the claims at issue are not identical, they are not patentably distinct from each other because to the extent that differences may exist between the claims, they are minor and would have been well within the skill level of one having ordinary skill in the art at the time the invention was made.  To the extent necessary, therefore, any such modifications as would be required would have been obvious.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second sliding member which is oriented perpendicular to the first sliding member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower coefficient of friction than a confronting surface of the bed” in claim 43 is a relative term which renders the claim indefinite. The term “lower coefficient of friction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant claims that the “sliding member has a lower coefficient of friction than a confronting surface of the bed but the surface of the bed is not a limitation which is positively claimed. Beds can have a variety of materials, surface textures, etc. and since the bed is not part of the actual apparatus, making a relative claim like “the sliding member has a lower coefficient of friction than a confronting surface of the bed” renders the claim indefinite.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Receveur et al. (US Patent No. 7,849,533 - - hereinafter referred to as Receveur).
Regarding Claim 26: Receveur discloses an apparatus (occupant transfer sheet 34 of Receveur) for use with a bed (“The bed includes a mattress 20….the mattress hosts an occupant transfer topper 34” -- Receveur Col. 2, lines 40-48) having a frame (“the mattress normally rests on a frame” - - Receveur Col. 2, lines 40-48) and a supporting surface (upper surface of mattress 20 of Receveur) supported by the frame (“the mattress normally rests on a frame” - - Receveur Col. 2, lines 40-48) the apparatus comprising: a sheet (outer layer of Receveur made of cotton fabric 60) having a top surface (exterior side 70 of Receveur’s outer layer) and a bottom surface (interior side 72 of Receveur), each of the top surface and bottom surface defined by a top edge and a bottom edge (see annotated copy of Fig. 2 of Receveur), which are respectively configured for positioning proximate a first end and a second end of a bed (see at least annotated copy of Fig. 2 of Receveur); and at least one sliding member (inner layer 62 of Receveur) connected to the bottom surface of the sheet (“Figs 9-11 show how the inner layer 62 is stitched to the outer layer 60 near the edges. The stitching forms a continuous seam 90 along the head and foot ends of the sheet” - - Receveur Col. 3, lines 50-53) the at least one sliding member having a fixed portion (at seams 90 as described in Col. 3, lines 50-53) and a free portion (center section shown in Fig. 8 of Receveur not being connected), wherein the free portion is configured to slide against the bottom surface within a range of movement in a first direction (see Fig. 8 of Receveur which shows portion 62 configured to slide along the inner surface 72 of Receveur), and wherein at least a portion of the bottom surface of the sheet is configured to slide against the sliding member within the range of movement of the at least one sliding member when the sheet is moved along the first direction (“The continuous seam 90 imparts strength to the inter-layer connection whereas the spot stitching allows the inner and outer layers to slip or move independently relative to each other both longitudinally and laterally. The location and extent of the continuous seam and the location of the spot stitching can be varied to achieve the desired combination of strength and inter-layer slippage” - - Receveur Col. 3, lines 54-61); wherein the fixed portion is fixed to the bottom surface of the sheet along a first connection line and a second connection line parallel to the first connection line (via continuous seams 90 as described in Col. 3, lines 50-53 of Receveur); wherein the free portion is disposed between the first and second connection lines (see Fig. 8 of Receveur); wherein the first direction is perpendicular to the first connection line (see Fig. 8 of Receveur); and wherein the range of movement of the at least one sliding member is determined by a lateral width of the at least one sliding member and a distance between the first and second connection lines (“The continuous seam 90 imparts strength to the inter-layer connection whereas the spot stitching allows the inner and outer layers to slip or move independently relative to each other both longitudinally and laterally. The location and extent of the continuous seam and the location of the spot stitching can be varied to achieve the desired combination of strength and inter-layer slippage” - - Receveur Col. 3, lines 54-61; and Fig. 8).  

    PNG
    media_image1.png
    887
    764
    media_image1.png
    Greyscale


Regarding Claim 27: Receveur discloses the apparatus of claim 26, further comprising a plurality of tether straps connected to the sheet and extending from the sheet, each tether strap being configured for connection to the bed, wherein the plurality of tether straps comprise at least a first pair of tether straps connected proximate at least one of the top edge of the sheet or the bottom edge of the sheet opposite the top edge (see any of the straps 98 of Receveur in at least Fig. 12).  
Regarding Claim 28: Receveur discloses the apparatus of claim 27, wherein each tether strap comprises an elastic portion (elastic member 112 of Receveur) and a non-elastic portion (inelastic member 114 of Receveur) each forming a portion of a length of the tether strap (see Fig. 13A of Receveur), wherein the elastic portion is connected at one end to the sheet (see Fig. 13A showing a portion of bridge straps 98’ to the sheet as shown in Fig. 10A of Receveur) and the elastic portion is connected at another end to the non-elastic portion (non-elastic portion 114 connected at portions 118 to elastic member 112 – since it can be seen that portion 112 loops around it can be determined that one end of the elastic portion is connected to the non-elastic portion of Receveur), and the non-elastic portion is configured for connection to the bed (via indirect connection by portion 100 of Receveur).  
Regarding Claim 29: Receveur discloses the apparatus of claim 26, wherein the at least one sliding member is configured such that the free portion is configured to slide against the bottom surface within a range of movement in a second direction, and wherein the range of movement in the second direction is less than the range of movement in the first direction (although Receveur does not explicitly reference the range of movement in the second direction it is clear from the structure of Receveur’s inner layer 62 with respect to the outer layer of Receveur that the inner layer 62 would be capable of moving in a parallel direction to the seams 90 of Receveur since the inner layer is longer than the length between the seams 90 of Receveur and it is also clear that movement in the second direction would be less than the range of movement in the first direction).  
Regarding Claim 30: Receveur discloses the apparatus of claim 26, wherein the at least one sliding member is formed as a tube (see the inner layer 62 forming a partial tube member as shown in at least Fig. 6 of Receveur).  
Regarding Claim 31: Receveur discloses the apparatus of claim 30, wherein the at least one sliding member has a central passage parallel to the first and second first connection lines, and wherein the at least one sliding member has opposing ends that are open to the central passage (Receveur - - Col. 3, lines 50-61 and Fig. 8).  
Regarding Claim 32: Receveur discloses the apparatus of claim 26, wherein the at least one sliding member is formed as a loop (see the inner layer 62 forming a loop member as shown in at least Fig. 6 of Receveur).  
Regarding Claim 33: Receveur discloses the apparatus of claim 26, wherein the at least one sliding member is connected to the sheet at a location configured to support a center of mass of a patient (see at least seams 90 shown in Fig. 8 and note that a user sitting on the edge of the mattress would be positioned over a seam 90 or alternatively when used for sliding the patient could be moved to be positioned over a seam 90).  
Regarding Claim 34: Receveur discloses the apparatus of claim 26, wherein an area of contact between the at least one sliding member and the sheet has a width less than half the sum of the width of the at least one sliding member and the distance between the first and second connection lines (see Fig. 8 showing both a distance between inner and outer layers of Receveur as well as the distance between the seams 90).  

Claim(s) 35 and 41-44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berge (US Patent Application Publication No. 2004/0163176).
Regarding Claim 35: Berge discloses an apparatus for use with a bed having a frame and a supporting surface supported by the frame (via Berge being capable of being used with a bed having a frame and support surface supported by the frame), the apparatus comprising: a sheet (tubular member 11 of Berge) having a top surface (surface shown in Fig. 2 of Berge as directly supporting the patient) and a bottom surface (bottom surface of Berge shown in Fig. 2 directly located on the support surface), each of the top surface and bottom surface defined by a top edge and a bottom edge (longitudinal edges shown in Fig. 1 of Berge), which are respectively configured for positioning proximate a first end and a second end of a bed (capable of being positioned proximate a first and second end of a bed for transfer of the patient to the bed); a first sliding member (handle 26 of Berger) connected to the bottom surface of the sheet (see Fig. 3 of Berge); and a second sliding member (handle 28 of Berge) connected to the bottom of the sheet (see Fig. 3 of Berge) and disposed substantially parallel to the first sliding member (see Figs. 1-3 of Berge); wherein each of the first sliding member and the second sliding member comprises a fixed portion (see stitched seams 38 of Berge) and a free portion (see disconnected center portions of the handles of Berge), the free portion configured to slide against the bottom surface and the fixed portion fixed to the bottom surface of the sheet along a first connection line and a second connection line parallel to the first connection line (see at least Figures 2 and 4 of Berge which show the middle section of the handles being elevated above the surface of the sheet so that there is a gap between the handle and sheet – this configuration making it obvious that with pressure applied to the sheet sliding would occur between the surface of the sheet placed directly on the support surface and the handles); wherein the free portion is disposed between the first and second connection lines (see Figs. 2 and 3 of Berge); wherein the first sliding member is configured to slide against the bottom surface within a first range of movement in a first direction (see Figs. 1-4 of Berge) and the second sliding member is configured to slide against the bottom surface within a second range of movement in the first direction (see Figs. 1-4 of Berge), the first direction being perpendicular to the first and second connection lines (see the direction of the connection lines in Fig. 4 of Berge); and wherein the first range of movement is greater than the second range of movement (as made clear by the structure of the handle of Berge as shown in Figs. 1-4).  
Regarding Claim 41: Berge discloses an apparatus (mat conveyor 10 of Berge) for use with a bed having a frame and a supporting surface supported by the frame, the apparatus comprising: a sheet having a top surface (top surface of Berge shown in Fig. 2) and a bottom surface (bottom surface of Berge shown in Fig. 2), each of the top surface and bottom surface defined by a top edge and a bottom edge (longitudinal edges of Berge), which are respectively configured for positioning proximate a first end and a second end of a bed (capable of being positioned proximate first and second ends of the bed); and at least one sliding member connected to the bottom surface of the sheet (handle 26 of Berge), the at least one sliding member having a fixed portion (portions at the stitches 38) and a free portion (middle portion of handle which is not attached to the bottom surface), wherein the free portion is configured to slide against the bottom surface within a first range of movement in a first direction (see at least Figures 2 and 4 of Berge which show the middle section of the handles being elevated above the surface of the sheet so that there is a gap between the handle and sheet – this configuration making it obvious that with pressure applied to the sheet sliding would occur between the surface of the sheet placed directly on the support surface and the handles) and within a second range of movement in a second direction (via the handles of Berge being flexible and therefore inherently capable of moving in a perpendicular direction at least partially), and wherein at least a portion of the bottom surface of the sheet is configured to slide against the sliding member within at least one of the first range of movement or the second range of movement of the at least one sliding member when the sheet is moved along at least one of the respective first direction or second direction (see at least Figures 2 and 4 of Berge which show the middle section of the handles being elevated above the surface of the sheet so that there is a gap between the handle and sheet – this configuration making it obvious that with pressure applied to the sheet sliding would occur between the surface of the sheet placed directly on the support surface and the handles); wherein the fixed portion is fixed to the bottom surface of the sheet along a first connection line and a second connection line parallel to the first connection line (stitch lines 38 of Berge); wherein the free portion is disposed between the first and second connection lines (see Figs. 2 and 4 of Berge); wherein the first direction is perpendicular to the first connection line (see Figs. 1-4 of Berge); and wherein the first range of movement is greater than the second range of movement (see Figs. 1-4 of Berge).  
Regarding Claim 42: Berge discloses the apparatus of claim 41, wherein the at least one sliding member is formed as at least one of a loop or tube (see Figs. 2 and 4 of Berge).  
Regarding Claim 44: Berge discloses the apparatus of claim 41, wherein at least one of the first and second range of movement of the at least one sliding member is determined by a lateral width of the at least one sliding member and a distance between the first and second connection lines (see Figs. 2-4 of Berge).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 36  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berge (US Patent Application Publication No. 2004/0163176) in view of Schrepfer (US Patent Application Publication No. 2006/0150322). 
Regarding Claim 36: Berge discloses the apparatus of claim 35, but does not disclose wherein a first portion of the sheet is formed by a low friction material, and the sliding member is made from the same low friction material.  
However, Schrepfer discloses an apparatus (patient transfer sheet of Schrepfer) wherein a first portion of the sheet is formed by a low friction material (“the present invention discloses a patient transfer sheet comprising: a nylon sheet for transferring a patient” – paragraph [0014] of Schrepfer), and the sliding member is made from the same low friction material (“two pairs 12, 14 of handles constructed from …nylon webbing” – paragraph [0019] of Schrepfer).  
One having ordinary skill in the art at the time the invention was filed would find it obvious to simply substitute the material of Berge for the nylon material of Schrepfer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berge (US Patent Application Publication No. 2004/0163176) in view of DuDonis (US Patent Application Publication No. 2005/0005358).
Regarding Claim 37: Berge discloses the apparatus of claim 35, but does not disclose further comprising a wedge having a base wall (1015, Fig. 9 of DuDonis), a ramp surface (via patient’s panel 1013, Fig. 9 of DuDonis), and a back wall (via caregiver’s panel 1014, Fig. 9 of DuDonis), wherein the ramp surface is angled relative to the base wall (see Fig. 9 of DuDonis), and wherein the wedge is [capable of being] positioning beneath the sheet (via the ramp surface confronting a bottom surface of a patient as shown in Fig. 1 which would be capable of confronting a bottom surface of a sheet if the wedge was positioned under the sheet as well as a patient, Fig. 1) such that the base wall confronts the supporting surface of the bed and the ramp surface confronts the bottom surface of the sheet (capable of being used with a sheet). It would have been obvious to one having ordinary skill in the art at the time the invention was made to position a wedge as disclosed by DuDonis under the sheet, which is positioned under a patient, as disclosed by Persson for the purpose of assisting caregivers in rotating and positioning immobile patients.
However, DuDonis teaches a wedge (wedge shown in Fig. 9 of DuDonis) having a base wall, a ramp surface, and a back wall, wherein the ramp surface is angled relative to the base wall, and wherein the wedge is configured for positioning beneath the sheet such that the base wall confronts the supporting surface of the bed and the ramp surface confronts the bottom surface of the sheet.  
Regarding Claim 38: Berge in view of DuDonis make obvious the apparatus of claim 37, wherein the wedge includes a wedge body formed of a compressible material (via “foam cushion 1031 is comprised of the resilient, relatively hard foam core 1035”, Col. 8, lines 9-21, Fig. 9, Col. 10, lines 18-26) defining the base wall, the ramp surface, and the back wall, (via the shape of the foam cushion being defined by the foam core 1035, Fig. 9) and wherein the wedge includes a low friction material disposed on the ramp surface (via cover 1021, Fig. 9, Col. 2, lines 62-67 and Col. 3, lines 1-7) and a high friction foam material (via antislip material 1024, Fig. 9, Col. 9, lines 53-67 and Col. 10, lines 1-4) disposed on the base wall, the high friction foam material configured to resist sliding of the base wall with respect to the supporting surface of the bed.  DuDonis does not explicitly disclose wherein the high friction material is a high friction foam material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a high friction foam material to decrease costs included with expensive high friction materials. The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 40 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berge (US Patent Application Publication No. 2004/0163176) in view of Votel (US Patent No. 6,772,456). 
Regarding Claims 40 and 45: Berge discloses the apparatus of claims 35 and 41, but does not disclose further comprising a plurality of elongated tether straps, each of the elongated tether straps having a connection member, wherein the connection member is configured to connect the sheet to the bed or a plurality of tether straps connected to the sheet and extending from the sheet, each tether strap being configured for connection to the bed, wherein the plurality of tether straps comprise at least a first pair of tether straps connected proximate at least one of the top edge of the sheet or the bottom edge of the sheet opposite the top edge.
However, Votel teaches a plurality of elongated tether straps (strap and hook assemblies 47 of Votel), each of the elongated tether straps having a connection member (connection ports 68 coupling each strap via the housing 62 of Votel), wherein the connection member is configured to connect the sheet to the bed (see Figs. 3-8 of Votel).  
One having ordinary skill in the art before the invention was made would have found it obvious to include a plurality of tether straps as taught by Votel in a combined apparatus with Berge for the purpose of coupling the transfer sheet to the bed with a mechanical device for enabling mechanical movement of the transfer sheet.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berge (US Patent Application Publication No. 2004/0163176).
Regarding Claim 43: Berge discloses the apparatus of claim 41, but does not explicitly disclose wherein the at least one sliding member has a lower coefficient of friction than a confronting surface of the bed.  
Berge does not discuss the materials used to form the sliding member or the materials of the bed surface. However, one having ordinary skill in the art at the time the invention was filed would find it obvious to form the sliding member with a material that has a generally low coefficient of friction for the purpose of sliding on whatever member it is going to be placed onto. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.


Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record, US Patent Application Publication No. 2004/0163176) to Berge discloses the limitations of independent claim 35 as presented above. However, Berge does not disclose the second sliding member is oriented perpendicular to the first sliding member.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 39 may be set forth or maintained.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619